      Case 2:18-cv-00677-DB-DBP
         Case                   Document1615-1
              2:18-cv-00677-DB Document         Filed
                                            Filed     02/19/19
                                                  02/20/19      Page
                                                             Page 1 of11of 1




                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

TREVOR KELLEY,                                       Case No. 2:18-cv-00677-DB-DBP

                       Plaintiff,

 v.                                                  ORDER OF DISMISSAL

EASTBAY HOSPITALITY GROUP
d.b.a FAIRFIELD INN, LLC & SUITES OF                 Assigned to: Judge Dee Benson
PROVO,                                               Referred to: Magistrate Judge Dustin B. Pead

                      Defendant.


       This Matter, having come before the Court on the Parties Stipulation for Dismissal with

Prejudice, and good cause appearing therefrom,

       IT IS HEREBY ORDERED; this Matter is hereby DISMISSED with prejudice, with

each party to bear its own attorney’s fees’ and costs.



       SO ORDERED this 19th day of February, 2019.



                                                         BY THE COURT:



                                                         ______________________________

                                                         HONORABLE DEE V. BENSON
                                                         United States District Judge




                                                 1
